     
     
     

 1   THOMAS R. BURKE (State Bar No. 141930)
        thomasburke@dwt.com
 2   DAVIS WRIGHT TREMAINE LLP
     505 Montgomery Street, Suite 800
 3   San Francisco, California 94111-6533
     Telephone: (415) 276-6500
 4   Facsimile: (415) 276-6599

 5   JONATHAN R. DONNELLAN (pro hac vice)
       jdonnellan@hearst.com
 6   RAVI V. SITWALA (pro hac vice)
        rsitwala@hearst.com
 7   SARAH S. PARK (pro hac vice)
       Sarah.Park@hearst.com
 8   NATHANIEL BOYER (pro hac vice)
       Nathaniel.Boyer@hearst.com
 9   THE HEARST CORPORATION
     300 West 57th Street
10   New York, New York 10019-3792
     Telephone: (212) 841-7000
11   Facsimile: (212) 554-7000
     Attorneys for Defendant
12   FIRST DATABANK, INC.
13
                              UNITED STATES DISTRICT COURT
14
                          NORTHERN DISTRICT OF CALIFORNIA
15
                                      OAKLAND DIVISION
16

17                                            )   Case No. 4:17-cv-04810-HSG
         EXELTIS USA, INC.,                   )
18                                            )   [PROPOSED] ORDER GRANTING
                               Plaintiff,     )   UNOPPOSED ADMINISTRATIVE
19                                            )   MOTION FOR LEAVE TO EXCEED
               vs.                            )   PAGE LIMITS FOR MOTION FOR
20                                            )   SUMMARY JUDGMENT AND
         FIRST DATABANK, INC.,                )   PLAINTIFF’S OPPOSITION TO
21                                            )   MOTION
                               Defendant.     )
22                                            )
                                              )
23                                            )
                                              )
24                                            )
                                              )
25                                            )
26

27

28

                                    
     [PROPOSED] ORDER GRANTING ADMIN. MOTION FOR LEAVE TO EXCEED PAGE LIMITS
     CASE NO. 4:17-cv-04810-HSG
     

     

     
 1         Pending before the Court is the Unopposed Administrative Motion for Leave to Exceed

 2   Page Limits for Defendant’s Motion for Summary Judgment and Plaintiff Exeltis USA, Inc.

 3   (“Plaintiff”)’s Opposition to Defendant’s Motion for Summary Judgment. Having considered

 4   the papers, IT IS HEREBY ORDERED THAT the Administrative Motion is GRANTED as

 5   follows:

 6          1.     Defendant First Databank, Inc. may file a Motion for Summary Judgment of up to

 7   35 pages.

 8          2.     Plaintiff Exeltis USA, Inc. may file an Opposition to Defendant’s Motion for

 9   Summary Judgment of up to 35 pages.

10

11          IT IS SO ORDERED.

12

13   Dated: __________________
               6/18/2019                        _________________________________
                                                HAYWOOD S. GILLIAM, JR.
14                                              UNITED STATES DISTRICT COURT JUDGE
15

16   

17

18

19

20

21

22

23

24

25

26

27

28

                                           
     [PROPOSED] ORDER GRANTING ADMIN. MOTION FOR LEAVE TO EXCEED PAGE LIMITS
     CASE NO. 4:17-cv-04810-HSG
